Bell, Presiding Judge.
Defendant took this appeal from the denial of his motion for summary judgment in a suit to recover for injuries sustained when plaintiff slipped and fell in defendant’s barber shop. It appeared that the floor of the shop was a grey tile mottled with streaks of white and black and the coloring of the floor camouflaged hair clippings, which defendant knew were present on the floor. Plaintiff, who used a walking cane, descended from the barber chair, and the floor where he was then standing appeared to be clean. As he turned to leave the shop, the rubber tip of his walking cane slipped on some hair,, causing the fall. From these plus additional details which need no discussion, it is clear that there was no merit in defendant’s motion for summary judgment. While plaintiff must have known there was hair on the floor behind and at both sides of the barber chair, we cannot say as a matter of law that he was charged with knowledge there was hair in front of the chair where he was expected to walk. The denial by the trial judge was so clearly correct that it would 'have been preferable not to certify the decision for immediate review. See Judge Deen’s comment in C. & A. Land Co. v. Wilson Const. Corp., 117 Ga. App. 744 (161 SE2d 922): “Routine certification by trial courts of the appealability of orders denying motions for summary judgment might well annul the legislative intent as to Section (h) [Code Ann. *475§ 81A-156 (h); Ga. L. 1967, pp. 226, 238], the purpose of which was to do away with unnecessary delay and to assist the flow of cases toward a trial on their merits.”
Argued January 9, 1969
Decided January 14, 1969
Rehearing denied April 3, 1969.
Woodruff, Saveli, Lane & Williams, Edward L. Saveli, for appellant.
Cullen M. Ward, Frank M. Eldridge, for appellee.

Judgment affirmed.


Eberhardt and Deen, JJconcur.